Lumpkin, J.
There being evidence to warrant a finding that the property subjected to the plaintiffs’ execution belonged to the claimant before the rendition of the judgment on which that execution was founded, it was error,,so far as this property was concerned, to direct a verdict in favor of the plaintiff in fi. fa. • Judgment reversed.
Levy and claim. Before Judge Harris. City court of Floyd county. June term, 1895.
Halsted Smith, for plaintiff in error.
Fouche & Fouche and Vandiver & Ewing, contra.